Exhibit 10.1




SECOND LOAN MODIFICATION AND WAIVER AGREEMENT (DOMESTIC)

     This Second Loan Modification and Waiver Agreement (Domestic) (this “Loan
Modification Agreement”) is entered into as of May 1, 2012 (the “Second Loan
Modification (Domestic) Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
STEREOTAXIS, INC., a Delaware corporation

(“Stereotaxis”), and STEREOTAXIS INTERNATIONAL, INC., a Delaware corporation,
each with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis,
Missouri 63108 (“International”, and together with Stereotaxis, individually and
collectively, jointly and severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 30, 2011,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of November 30, 2011, as amended by a certain
First Loan Modification Agreement (Domestic), dated as of March 30, 2012 (as may
be amended from time to time, the “Loan Agreement”) and a certain Amended and
Restated Export-Import Bank Loan and Security Agreement, dated as of November
30, 2011, as amended by a certain Export-Import Bank First Loan Modification
Agreement, dated as March 30, 2012 and as further amended by that certain
Export-Import Bank Second Loan Modification and Waiver Agreement, dated as of
the date hereof (as may be amended from time to time, the “EXIM Bank Loan and
Security Agreement”), in each case between Borrower and Bank. Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement, and the “Intellectual Property Collateral” as described in
those certain IP Security Agreements, entered into by each Borrower and Bank,
dated as of November 30, 2011 (together with any other collateral security
granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.      DESCRIPTION OF CHANGE IN TERMS.     A.      Modifications to Loan
Agreement.      1      The Loan Agreement shall be amended by inserting the
following new definitions in Section 13.1 thereof, each in its appropriate
alphabetical order:       ““Second Loan Modification Agreement” is that certain
Second Loan Modification and Waiver Agreement (Domestic), by and between
Borrower and Bank, dated as of the Second Loan Modification (Domestic) Effective
Date.       “Second Loan Modification (Domestic) Effective Date” is defined in
the preamble to the Second Loan Modification Agreement.      2      The Loan
Agreement shall be amended by deleting the following definitions from Section
13.1 thereof:       “Revolving Line Maturity Date” is April 30, 2012.       and
inserting in lieu thereof the following:       “Revolving Line Maturity Date” is
May 15, 2012.  

--------------------------------------------------------------------------------

4.      ACKNOWLEDGMENT OF DEFAULT; WAIVER.     A.      Borrower acknowledges
that it is currently in default under the Loan Agreement by its failure to
comply with the minimum Liquidity Ratio financial covenant contained in Section
6.9(b) thereof for the monthly compliance period ended April 30, 2012, together
with the related cross default under the EXIM Bank Loan and Security Agreement
(the “Existing Defaults”).     B.      Bank hereby waives Borrower’s Existing
Defaults under the Loan Agreement. Bank’s waiver shall only apply to the
Existing Defaults described above, and only for the specific compliance period
described above, and shall not constitute a continuing waiver. Borrower hereby
acknowledges and agrees that, except as specifically provided herein, nothing in
this Section or anywhere in this Waiver Agreement shall be deemed or otherwise
construed as a waiver by the Bank of any of its rights and remedies pursuant to
the Loan Documents, applicable law or otherwise.   5.      FEES. Borrower shall
pay to Bank an extension fee equal to Ten Thousand Dollars ($10,000), which fee
 

shall be due on the date hereof and shall be deemed fully earned as of the date
hereof. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with the Existing Loan Documents and this Loan Modification
Agreement.

6. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Second Loan
Modification (Domestic) Effective Date, each in form and substance satisfactory
to the Bank (collectively, the “Conditions Precedent”):

A.      copies, certified by a duly authorized officer of each Borrower, to be
true and complete as of the date hereof, of each of (i) the governing documents
of each Borrower as in effect on the date hereof (but only to the extent
modified since last delivered to the Bank), (ii) the resolutions of each
Borrower authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby (but only
to the extent required since last delivered to Bank), and (iii) an incumbency
certificate giving the name and bearing a specimen signature of each individual
who shall be so authorized on behalf of each Borrower (but only to the extent
any signatories have changed since such incumbency certificate was last
delivered to Bank);   B.      the Export-Import Bank Second Loan Modification
Agreement, executed by each Borrower, in form and substance acceptable to Bank,
in its sole discretion, together with each other Loan Document required to be
delivered by Borrower, together with the duly executed signature pages thereto;
  C.      the Second Amendment to Amended and Restated Promissory Note, together
with the duly executed signature pages thereto;   D.      duly executed and
delivered Reaffirmation and Acknowledgement of Second Amended and Restated
Unconditional Guaranty from each Guarantor;   E.      duly executed and
delivered Reaffirmation of Intercreditor Agreement from Cowen Healthcare Royalty
Partners II, L.P.   F.      duly executed and delivered waiver of defaults or
existing defaults from Cowen Healthcare Royalty Partners II, L.P under the Cowen
Term Loan Agreement;   G.      evidence satisfactory to Bank that the Alafi
Letter of Credit has been extended and/or has not been terminated; and   H.     
such other documents as Bank may request, in its reasonable discretion.  

--------------------------------------------------------------------------------

7. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. Except as
otherwise disclosed in that certain Perfection Certificate dated November 30,
2011, as amended and supplemented as of the Second Loan Modification (Domestic)
Effective Date, the Borrower hereby certifies that no Collateral is in the
possession of any third party bailee (such as at a warehouse). In the event that
Borrower, after the date hereof, intends to store or otherwise deliver the
Collateral to such a bailee, then Borrower shall first receive, the prior
written consent of Bank and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Bank. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate, dated as of November 30, 2011, as
amended and supplemented as of the Secondt Loan Modification (Domestic)
Effective Date with the disclosures attached as Exhibit A hereto, and
acknowledges, confirms and agrees the disclosures and information above Borrower
provided to Bank in the Perfection Certificate as so updated remain true and
correct in all material respects as of the date hereof.

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of each of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as

--------------------------------------------------------------------------------

security for all Obligations to Bank, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Silicon Valley Bank (including a Bank subsidiary) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set off
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

15. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.



[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as a sealed instrument under the laws of the State of Illinois as of
the Second Loan Modification (Domestic) Effective Date.



BORROWER:

STEREOTAXIS, INC.




By    /s/ Samuel W. Duggan II 

--------------------------------------------------------------------------------

Name:    Samuel W. Duggan II 

--------------------------------------------------------------------------------

Title:    Chief Financial Officer 

--------------------------------------------------------------------------------




STEREOTAXIS INTERNATIONAL, INC.




By    /s/ Samuel W. Duggan II 

--------------------------------------------------------------------------------

Name:    Samuel W. Duggan II 

--------------------------------------------------------------------------------

Title:    President 

--------------------------------------------------------------------------------




BANK:






SILICON VALLEY BANK




By    /s/ Sheila Colson 

--------------------------------------------------------------------------------

Name:    Sheila Colson 

--------------------------------------------------------------------------------

Title:    Senior Advisor 

--------------------------------------------------------------------------------


[Signature page to Second Loan Modification and Waiver Agreement (Domestic)]

--------------------------------------------------------------------------------